DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 02/11/2022. Claims 1-3, 5, 7-8, 11-20 were pending. Claims 1, 5, 7 were amended. Claims 4, 6, 9-10 were cancelled.

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C § 103, the applicants stated:
	“The present amendment amends the claims to place indicated-allowable claim 10 into independent form as amended claim 1 (also incorporating intervening claims 4, 6 and 9), and retain allowed claim 20. Original claims 4, 6, 9 and 10 are cancelled accordingly, without prejudice. The remaining dependent claims are understood to be allowable on the basis that they incorporate the limitations of allowable claim 10, now amended claim 1. Claim dependencies have been updated as appropriate. No new matter has been added.”
	
The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 U.S.C § 103.


Allowable Subject Matter
4.	Claims 1-3, 5, 7-8, 11-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-3, 5, 7-8, 11-19, the cited prior arts fail to disclose or suggest the heating further comprises heating the substrate to the second temperature in about 250 milliseconds or less, and the cooling further comprises actively cooling the substrate to the first temperature in about 250 milliseconds or less in combination with all other limitations in the claims.
Regarding to claim 20, the cited prior arts fail to disclose or suggest heating after the modifying, the substrate from the first temperature to the second temperature in about 250 milliseconds or less, wherein the heating comprises one of: heating the substrate from a top direction, heating the substrate from a bottom direction, and heating the substrate from both the top and the bottom directions; and actively cooling, after the removing, the substrate from the second temperature to the first temperature in about 250 milliseconds or less, wherein the cooling comprises one of: cooling the substrate from the top direction, cooling the substrate from the bottom direction, and cooling the substrate from both the top and the bottom directions in combination with all other limitation in the claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713